Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-2, 8-9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0326934 A1), hereinafter KIM, in view of BABAEI et al. (US 2018/0270698 A1), hereinafter BABAEI
Regarding claim 1, KIM discloses a base station (BS) in a wireless communication system, the BS comprising: 
a processor configured to determine a location of a synchronization signals and physical broadcast channel (SS/PBCH) block to be at one of a maximum 64 candidate SS/PBCH block locations in a half frame, blocks are located in each consecutive and non-overlapping blocks of 28 OFDM symbols per half frame, see table 6), wherein the 64 candidate SS/PBCH block locations are based on 32 slots in the half frame and each of the slots includes 2 candidate SS/PBCH block locations; and 
a transceiver operably coupled to the processor, the transceiver configured to transmit the SS/PBCH block based on the determined SS/PBCH block location over a downlink channel (the UE process the SS/PBCH block over based on initial cell search in the NR system, see ¶ 0187 and table 6).  
KIM fails to disclose that the sub-carrier spacing is either 480 KHz or 960 KHz. 
In the same field of endeavor, BABAEI discloses the SS/PBCH block may be configured by a radio network by an RRC signaling and one more time locations where the SS/PBCH block may be sent by sub-carrier spacing (see ¶ 0228), where the SCS may be 480 KHz sub-carrier spacing (see ¶ 0232).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of BABAEI 480 KHz sub-carrier spacing or any other su-carrier spacing in the system taught by KIM for wider subcarrier spacing would provide better resistance to such increased Doppler ships at higher frequency bands and 5G NR provides a flexible solution to support various applications by choosing an appropriate configuration. 

Regarding claim 2, KIM fails to explicitly disclose wherein the 32 slots in the half frame are with indexes of: 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, and 31, when the SCS of the SS/PBCH block is 480 kHz; and 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, and 31, when the SCS of the SS/PBCH block is 960 kHz.
However, KIM discloses for subcarrier spacing of 120 KHz and 64 SS/PBCH blocks per half frame, 2 SS/PBCH blocks are located in each consecutive and non- overlapping blocks of 14 OFDM symbols per half frame except for the 5th, 10th, 15th, 20th, 25th, 30th, 35th, and 40th blocks. For subcarrier spacing of 240 KHz and 64 SS/PBCH blocks per half frame, 4 SS/PBCH blocks are located in each consecutive non- overlapping blocks of 28 OFDM symbols in the first half of the half frame except for the 5th, 10th, 15th, and 20th blocks (see table 6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of KIM to includes all the first half of frame (all 32 slots) for candidate slot for transmission of SS/PBCH blocks providing a flexible solution to support various applications by choosing an appropriate configuration in 5G NR network. 

Regarding claim 8, KIM discloses a user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver configured to receive a synchronization signals and physical broadcast channel (SS/PBCH) block (the UE process the SS/PBCH block over based on initial cell search in the NR system, see ¶ 0187 and table 6), 
a processor operably coupled to the transceiver, the processor configured to determine the received SS/PBCH block to be at one of a maximum 64 candidate SS/PBCH block locations in a half frame, wherein the 64 candidate SS/PBCH block locations are based on 32 slots in the half frame and each of the slots includes 2 candidate SS/PBCH block locations (64 SS/PBCH blocks per half frame for sub-carrier spacing of 120 KHz for 2 SS/PBCH blocks are located in each consecutive and non-overlapping blocks of 14 OFDM symbols per half frame; 64 SS/PBCH blocks per half frame for sub-carrier spacing of 240 KHz for 4 SS/PBCH blocks are located in each consecutive and non-overlapping blocks of 28 OFDM symbols per half frame, see table 6).
KIM fails to disclose that the sub-carrier spacing is either 480 KHz or 960 KHz. 
In the same field of endeavor, BABAEI discloses the SS/PBCH block may be configured by a radio network by an RRC signaling and one more time locations where the SS/PBCH block may be sent by sub-carrier spacing (see 0228), where the SCS may be 480 KHz sub-carrier spacing (see ¶ 0232).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of BABAEI 480 KHz sub-carrier spacing or any other su-carrier spacing in the system taught by KIM for wider subcarrier spacing would provide better resistance to such increased Doppler ships at higher frequency bands and 5G NR provides a flexible solution to support various applications by choosing an appropriate configuration. 

Regarding claim 9, KIM fails to explicitly disclose wherein the 32 slots in the half frame are with indexes of: 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, and 31, when the SCS of the SS/PBCH block is 480 kHz; and 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, and 31, when the SCS of the SS/PBCH block is 960 kHz.
However, KIM discloses for subcarrier spacing of 120 KHz and 64 SS/PBCH blocks per half frame, 2 SS/PBCH blocks are located in each consecutive and non- overlapping blocks of 14 OFDM symbols per half frame except for the 5th, 10th, 15th, 20th, 25th, 30th, 35th, and 40th blocks. For subcarrier spacing of 240 KHz and 64 SS/PBCH blocks per half frame, 4 SS/PBCH blocks are located in each consecutive non- overlapping blocks of 28 OFDM symbols in the first half of the half frame except for the 5th, 10th, 15th, and 20th blocks (see table 6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of KIM to includes all the first half of frame (all 32 slots) for candidate slot for transmission of SS/PBCH blocks providing a flexible solution to support various applications by choosing an appropriate configuration in 5G NR network. 

Regarding claim 15, KIM discloses a method of a user equipment (UE) in a wireless communication system, the method comprising: 
receiving a synchronization signals and physical broadcast channel (SS/PBCH) block (the UE process the SS/PBCH block over based on initial cell search in the NR system, see ¶ 0187 and table 6), 
determining the received SS/PBCH block to be at one of a maximum 64 candidate SS/PBCH block locations in a half frame, wherein the 64 candidate SS/PBCH block locations are based on 32 slots in the half frame and each of the slots includes 2 candidate SS/PBCH block locations (64 SS/PBCH blocks per half frame for sub-carrier spacing of 120 KHz for 2 SS/PBCH blocks are located in each consecutive and non-overlapping blocks of 14 OFDM symbols per half frame; 64 SS/PBCH blocks per half frame for sub-carrier spacing of 240 KHz for 4 SS/PBCH blocks are located in each consecutive and non-overlapping blocks of 28 OFDM symbols per half frame, see table 6).
KIM fails to disclose that the sub-carrier spacing is either 480 KHz or 960 KHz. 
In the same field of endeavor, BABAEI discloses the SS/PBCH block may be configured by a radio network by an RRC signaling and one more time locations where the SS/PBCH block may be sent by sub-carrier spacing (see 0228), where the SCS may be 480 KHz sub-carrier spacing (see ¶ 0232).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of BABAEI 480 KHz sub-carrier spacing or any other su-carrier spacing in the system taught by KIM for wider subcarrier spacing would provide better resistance to such increased Doppler ships at higher frequency bands and 5G NR provides a flexible solution to support various applications by choosing an appropriate configuration. 

Regarding claim 16, KIM fails to explicitly disclose wherein the 32 slots in the half frame are with indexes of: 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, and 31, when the SCS of the 1SS/PBCH block is 480 kHz; and 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, and 31, when the SCS of the SS/PBCH block is 960 kHz.
However, KIM discloses for subcarrier spacing of 120 KHz and 64 SS/PBCH blocks per half frame, 2 SS/PBCH blocks are located in each consecutive and non- overlapping blocks of 14 OFDM symbols per half frame except for the 5th, 10th, 15th, 20th, 25th, 30th, 35th, and 40th blocks. For subcarrier spacing of 240 KHz and 64 SS/PBCH blocks per half frame, 4 SS/PBCH blocks are located in each consecutive non- overlapping blocks of 28 OFDM symbols in the first half of the half frame except for the 5th, 10th, 15th, and 20th blocks (see table 6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of KIM to includes all the first half of frame (all 32 slots) for candidate slot for transmission of SS/PBCH blocks providing a flexible solution to support various applications by choosing an appropriate configuration in 5G NR network. 

Claim(s) 3-4, 10-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM-BABAEI as applied to claim 1 or 8 or 15 above, and further in view of TAKEDA et al. (US 2020/0366398 A1), hereinafter TAKEDA.
	Regarding claims 3-4, 10-4, 17-18, the combination of KIM-BABAEI fails to disclose that determining that a SCS of control resource set (CORESET) for receiving a physical control channel (PDCCH) of remaining minimum system information (RMSI) is the same as the SCS of the SS/PBCH block.
	In the same field of endeavor, TAKEDA discloses that the radio base station notifies the UE of information regarding the region where the downlink control channel (PDCCH) is configured using the PBCH. The information regarding the configured region of the PDCCH may also be referred to as “control resource set configuration (CORESET configuration)”, “control resource set configuration”, or “PDCCH configuration” (see ¶ 0037); and the radio base station also schedules the system information (such as remaining minimum system information (RMSI)) using the PDCCH. A part of the minimum system information (MSI) read by the UE at the time of initial access is carried by the PBCH (see ¶ 0038). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAKEDA’s teaching in the network taught by the combination of KIM-BABAEI for appropriately notify information regarding a configured region of a control channel in a radio communication system using a synchronization signal block. 

Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412